 



[ex10-1_001.jpg]

 

September 30, 2017

 

Propanc Biopharma, Inc.

302/6 Butler Street

Camberwell, VIC, 3124 Australia

Attn: James Nathanielsz

 

Re: Maturity Date Extension Agreement

 

Gentlemen:

 

Delafield Investments Limited (“Delafield”) and Propanc Biopharma, Inc., f/k/a
Propanc Health Group Corporation (the “Company”) are parties to certain
transaction documents (the “Transaction Documents”), including that certain
Securities Purchase Agreement, dated as of October 28, 2015, as amended on March
11, 2016 by an addendum and on July 1, 2016, August 3, 2016, March 10, 2017 and
April 7, 2017 by separate letter agreements (the “Securities Purchase
Agreement”), and a debenture in the principal amount of $4,400,000 dated October
28, 2015 (as amended, the “Debenture”) and due on September 30, 2017.
Capitalized terms used herein and not defined have the meanings given them in
the Securities Purchase Agreement and the Debenture.

 

By the signature of your authorized representative below, and for good and
valuable consideration, the value and receipt of which is hereby acknowledged,
the parties agree as follows:

 

  1. The Maturity Date shall be extended from September 30, 2017 to December 15,
2017.         2. From the period beginning on September 30, 2017 through and
including December 15, 2017, the Company shall pay interest to Delafield on the
aggregate unconverted and then outstanding principal amount of the Debenture
pursuant to the terms of the Debenture.         3. Delafield hereby agrees to
waive compliance by the Company with Section 8 of the Debenture regarding
payment by the Company of the outstanding obligations due under the Debenture on
September 30, 2017. This waiver is a one-time waiver only and shall not be
deemed to constitute an agreement by Delafield to waive any other Event of
Default which may exist as of the date hereof.

 

Except as expressly set forth herein, all of the terms and conditions in the
Transaction Documents remain unchanged and are in full force and effect.

 

This letter agreement may be executed and delivered via facsimile or other
electronic means with the same force and effect as if an original were executed
and may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures hereto were upon the same
instrument.

 







40 Wall Street | New York, NY | 10005

p. 347.491.4240 | f. 646.737.9948

 



   

  

 

[ex10-1_001.jpg]

 



Please acknowledge your agreement with the foregoing by executing this letter in
the space indicated below and returning the same to the undersigned.

 



  Sincerely,       Delafield Investments Limited       By: /s/ James Keyes  
Name: James Keyes   Title: Director       By: /s/ Michael Abitebol   Name:
Michael Abitebol   Title: Director

 

Acknowledged, Confirmed and Agreed To:

 



Propanc Biopharma, Inc.         By: /s/ James Nathanielsz    Name: James
Nathanielsz   Title: President and Chief Executive Officer  

 



40 Wall Street | New York, NY | 10005

p. 347.491.4240 | f. 646.737.9948

 



   

  

 



